IN THE SUPREME COURT OF THE STATE OF NEVADA


                   ARCHON CORPORATION; PAUL W.                            No. 68995
                   LOWDEN; AND SUZANNE LOWDEN,
                   Petitioners,
                   vs.
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                   IN AND FOR THE COUNTY OF
                                                                              FILED
                   CLARK; AND THE HONORABLE                                   MAR 1 8 2016
                   MARK R. DENTON, DISTRICT JUDGE,                          TRACIE K. LINDEMAN
                                                                          CLERer PREME COURT
                   Respondents,                                          BY
                   and                                                        DEPUTY CLERK

                   DAN RAIDER, AN INDIVIDUAL ON
                   HIS OWN BEHALF AND ON BEHALF
                   OF OTHERS SIMILARLY SITUATED,
                   Real Party in Interest.




                                    ORDER DENYING PETITION
                       FOR WRIT OF MANDAMUS, PROHIBITION, OR CERTIORARI
                               This original petition for a writ of mandamus, prohibition, or
                   certiorari challenges a district court order denying a motion to dismiss in a
                   contract action. Having considered the petition, answer, reply and
                   supporting documents, we conclude that our extraordinary intervention is
                   not warranted at this stage of the proceedings, when the district court has
                   yet to definitively rule upon the jurisdiction, limitations, repose, and
                   tolling issues. Smith v. Eighth Judicial Dist. Court, 113 Nev. 1343, 1344-
                   45, 950 P.2d 280, 281 (1997) (explaining that this court generally will
                   intervene at the motion to dismiss stage only when no factual disputes
                   exist and clear authority requires dismissal); Smith v. Eighth Judicial

SUPREME COURT
      OF
    NEVADA

(0) 1947A C7ifro
                  Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991);
                  Zarnarripa v. First Judicial Dist. Court, 103 Nev. 638, 640, 747 P.2d 1386,
                  1387 (1987). Accordingly, we
                              ORDER the petition DENIED.'



                                                                  /         SA            ,J.
                                                             Hardesty


                                                                                           J.
                                                             Saitta


                                                                                           J.




                  cc: Hon. Mark R. Denton, District Judge
                       Dickinson Wright PLLC
                       Goren, Goren & Harris, P.C.
                       Law Offices of Steven J. Parsons
                       Eighth District Court Clerk




                        "We vacate our December 31, 2015, stay in this matter.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    en